outh, Suite 500 – New Braunfels, Texas 78130 – (830) 626-5200 December 20, 2016 VIA EDGAR Jennifer Thompson Accounting Branch Chief Office of Consumer Products U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Re: Rush Enterprises, Inc. Form 10-K for Fiscal Year Ended December 31, 2015 Filed February 29, 2016 File No. 000-20797 Dear Ms. Thompson: Rush Enterprises, Inc. (the “Company”) received the Staff’s comment letter dated December 16, 2016, regarding the Company’s Form 10-K for the fiscal year ended December 31, 2015. We are currently preparing responses to the Staff’s comments; however, we will be unable to complete our responses within 10 business days of receipt of the Staff’s comment letter. Consequently, we request an extension of time. We anticipate that we will be able to submit our responses by January 18, 2017. Thank you for your understanding. If you have any questions, please contact me at (830) 302-5209. Sincerely, /s/ Derrek Weaver Derrek Weaver Senior Vice President, General Counsel and Corporate Secretary
